 



 

AMENDED AND RESTATED SUBSCRIPTION ESCROW AGREEMENT

 

THIS AMENDED AND RESTATED SUBSCRIPTION ESCROW AGREEMENT dated as of August 1,
2012 (this “Agreement”), is entered into among Realty Capital Securities, LLC
(the “Dealer Manager”), American Realty Capital Daily Net Asset Value Trust,
Inc. (the “Company”) and UMB Bank, N.A., as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company intends to raise cash funds from investors (the
“Investors”) pursuant to a public offering (the “Offering”) of up to 156,565,656
shares of common stock, par value $0.01 of the Company, consisting of two
classes of shares of common stock of up to 101,010,101 retail shares of common
stock sold to the public through broker dealers and up to 555,555,555
institutional shares of common stock sold through registered investment advisors
and broker dealers that are managing wrap or fee-based accounts (the
“Securities”), pursuant to the registration statement on Form S-11 of the
Company (No. 333-169821) (as amended, the “Offering Document”) a copy of which
is attached as Exhibit A hereto. The minimum offering amount shall consist of
$2,000,000 in the aggregate of retail shares of common stock and institutional
shares of common stock (the “Minimum Amount”);

 

WHEREAS, the Company desires to establish an escrow account with the Escrow
Agent for funds contributed by the Investors with the Escrow Agent, to be held
for the benefit of the Investors and the Company until such time as (i) in the
case of subscriptions received from residents of Pennsylvania (“Pennsylvania
Investors”), aggregate subscriptions from all Investors resulting in a total
minimum capital raised of $75,000,000 (the “Pennsylvania Minimum Amount”) and
deposited into escrow or other provided in accordance with the terms of this
Escrow Agreement, (ii) in the case of subscriptions received from residents of
Tennessee (“Tennessee Investors”), aggregate subscriptions from all Investors
resulting in a total minimum capital raised of $20,000,000 (the “Tennessee
Minimum Amount”) and deposited into escrow or otherwise provided in accordance
with the terms of the Escrow Agreement, (iii) in the case of subscriptions
received from residents of Ohio (“Ohio Investors”), aggregate subscriptions from
all Investors resulting in a total minimum capital raised of $20,000,000 (the
“Ohio Minimum Amount”) and deposited into escrow or otherwise provided in
accordance with the terms of the Escrow Agreement, (iv) in the case of
subscriptions received from residents of Alabama (“Alabama Investors”),
aggregate subscriptions from all Investors resulting in a total minimum capital
raised of $20,000,000 (the “Alabama Minimum Amount”) and deposited into escrow
or otherwise provided in accordance with the terms of the Escrow Agreement and
(v) in the case of subscriptions received from Texas (“Texas Investors”),
aggregate subscriptions from all Investors resulting in a total minimum capital
raised of $10,000,000 (the “Texas Minimum Amount”) and deposited into escrow or
otherwise provided in accordance with the terms of the Escrow Agreement.

 

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the expressed duties outlined herein;

 

WHEREAS, the parties entered into that certain Subscription Escrow Agreement on
August 15, 2011 (the “Original Agreement”); and

 

WHEREAS, the parties have agreed to make certain amendments and desire to amend
and restate the Original Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree that the Original Agreement hereby is amended and restated
in its entirety as follows:

 

1.               Proceeds to be Escrowed. On or before the first date of the
Offering, the Company shall establish an escrow account with the Escrow Agent to
be invested in accordance with Section 9 hereof entitled “ESCROW ACCOUNT FOR THE
BENEFIT OF INVESTORS FOR COMMON STOCK OF AMERICAN REALTY CAPITAL DAILY NET ASSET
VALUE TRUST, INC.” (including such abbreviations as are required for the Escrow
Agent’s systems) (the “Escrow Account”).  All funds received from subscribers of
Securities (“Investors”, which term shall also include Pennsylvania Investors,
Tennessee Investors, Ohio Investors, Alabama Investors and Texas Investors
unless the context otherwise requires) in payment for the Securities (“Investor
Funds”) will be delivered to the Escrow Agent within one (1) business day
following the day upon which such Investor Funds are received by the Company or
its agents, and shall, upon receipt by the Escrow Agent, be retained in escrow
by the Escrow Agent and invested as stated herein. During the term of this
Agreement, the Company or its agents shall cause all checks received by and made
payable to it in payment for the Securities to be endorsed in favor of the
Escrow Agent and delivered to the Escrow Agent for deposit in the Escrow
Account.

 



1

 

 

Proceeds received from Pennsylvania Investors shall be accounted for separately
in a subaccount entitled “Escrow Account for the Benefit of Pennsylvania
Investors for American Realty Capital Daily Net Asset Value Trust, Inc.”
(including such abbreviations as are required for the Escrow Agent’s systems)
(the “Pennsylvania Escrow Account”), until such Pennsylvania Escrow Account has
closed pursuant to Section 4.  The Company shall, and shall cause its agents to,
cooperate with the Escrow Agent in separately accounting for Investor Funds from
Pennsylvania Investors in the Pennsylvania Escrow Account, and the Escrow Agent
shall be entitled to rely upon information provided by the Company or its agents
in this regard. 

 

Proceeds received from Tennessee Investors shall be accounted for separately in
a subaccount entitled “Escrow Account for the Benefit of Tennessee Investors for
American Realty Capital Daily Net Asset Value Trust, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Tennessee
Escrow Account”), until such Tennessee Escrow Account has closed pursuant to
Section 5.  The Company shall, and shall cause its agents to, cooperate with the
Escrow Agent in separately accounting for Investor Funds from Tennessee
Investors in the Tennessee Escrow Account, and the Escrow Agent shall be
entitled to rely upon information provided by the Company or its agents in this
regard.

 

Proceeds received from Ohio Investors shall be accounted for separately in a
subaccount entitled “Escrow Account for the Benefit of Ohio Investors for
American Realty Capital Daily Net Asset Value Trust, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Ohio Escrow
Account”) until such Ohio Escrow Account has closed pursuant to Section 6.  The
Company shall, and shall cause its agents to, cooperate with the Escrow Agent in
separately accounting for Investor Funds from Ohio Investors in the Ohio Escrow
Account, and the Escrow Agent shall be entitled to rely upon information
provided by the Company or its agents in this regard.

 

Proceeds received from Alabama Investors shall be accounted for separately in a
subaccount entitled “Escrow Account for the Benefit of Alabama Investors for
American Realty Capital Daily Net Asset Value Trust, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Alabama
Escrow Account ”) and together with the Escrow Account, the until such Alabama
Escrow Account has closed pursuant to Section 7.  The Company shall, and shall
cause its agents to, cooperate with the Escrow Agent in separately accounting
for Investor Funds from Alabama Investors in the Alabama Escrow Account, and the
Escrow Agent shall be entitled to rely upon information provided by the Company
or its agents in this regard.

 

Proceeds received from Texas Investors shall be accounted for separately in a
subaccount entitled “Escrow Account for the Benefit of Texas Investors for
American Realty Capital Daily Net Asset Value Trust, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Texas Escrow
Account, ” and together with the Escrow Account, the Pennsylvania Escrow
Account, theTennessee Escrow Account, the Ohio Escrow Account and the Alabama
Escrow Account, collectively the “ARC DNAV Escrow Accounts”), until such Texas
Escrow Account has closed pursuant to Section 8.  The Company shall, and shall
cause its agents to, cooperate with the Escrow Agent in separately accounting
for Investor Funds from Texas Investors in the Texas Escrow Account, and the
Escrow Agent shall be entitled to rely upon information provided by the Company
or its agents in this regard.

 

The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected
funds.  If any checks deposited in the ARC DNAV Escrow Accounts are returned or
prove uncollectible after the funds represented thereby have been released by
the Escrow Agent, then the Company shall promptly reimburse the Escrow Agent for
any and all costs incurred for such, upon request, and the Escrow Agent shall
deliver the returned checks to the Company.  The Escrow Agent shall be under no
duty or responsibility to enforce collection of any check delivered to it
hereunder.   The Escrow Agent reserves the right to deny, suspend or terminate
participation by an Investor to the extent the Escrow Agent deems it advisable
or necessary to comply with applicable laws or to eliminate practices that are
not consistent with the purposes of the Offering.

 

2.               Investors. Investors (including Pennsylvania Investors,
Tennessee Investors, Ohio Investors, Alabama Investors and Texas Investors) will
be instructed by the Dealer Manager or any soliciting dealers to remit the
purchase price in the form of checks (hereinafter “instruments of payment”)
payable to the order of, or funds wired in favor of, “UMB BANK, NA, ESCROW AGENT
FOR AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.”  Any checks made
payable to a party other than the Escrow Agent shall be returned to the
soliciting dealer who submitted the check.  By 12:00 p.m. (Noon) the next
business day after receipt of instruments of payment from the Offering, the
Company or the Dealer Manager shall furnish the Escrow Agent with a list of the
Investors who have paid for the Securities showing the name, address, tax
identification number, the amount of Securities subscribed for purchase, the
amount paid and whether such Investors are Pennsylvania Investors, Tennessee
Investors, Ohio Investors, Alabama Investors or Texas Investors.  The
information comprising the identity of Investors shall be provided to the Escrow
Agent in substantially the format set forth in the “List of Investors” attached
hereto as Exhibit B.  The Escrow Agent shall be entitled to conclusively rely
upon the List of Investors in determining whether Investors are Pennsylvania
Investors, Tennessee Investors, Ohio Investors, Alabama Investors or Texas
Investors, and shall have no duty to independently determine or verify the same.

 



2

 

 

When Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the subscription agreement and check were initially received by
Soliciting Dealer from the subscriber, Soliciting Dealer shall transmit the
subscription agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and subscription agreement. When,
pursuant to Soliciting Dealer’s internal supervisory procedures, Soliciting
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), Soliciting Dealer shall transmit the check
and subscription agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the subscription agreement
and check. The Final Review Office will, by the end of the next business day
following its receipt of the subscription agreement and check, forward both the
subscription agreement and check to the Escrow Agent. If any subscription
agreement solicited by Soliciting Dealer is rejected by the Dealer Manager or
the Company, then the subscription agreement and check will be returned to the
rejected subscriber within thirty (30) business days from the date of
rejection. 

 

All Investor Funds deposited in the ARC DNAV Escrow Accounts shall not be
subject to any liens or charges by the Company or the Escrow Agent, or judgments
or creditors’ claims against the Company, until and unless released to the
Company as hereinafter provided.  The Company understands and agrees that the
Company shall not be entitled to any Investor Funds on deposit in the ARC DNAV
Escrow Accounts and no such funds shall become the property of the Company, or
any other entity except as released to the Company pursuant to Sections 3, 4, 5,
6, 7 or 8 hereto. The Escrow Agent will not use the information provided to it
by the Company for any purpose other than to fulfill its obligations as Escrow
Agent.  The Company and the Escrow Agent will treat all Investor information as
confidential.  The Escrow Agent shall not be required to accept any Investor
Funds which are not accompanied by the information on the List of Investors.

 

3.               Disbursement of Funds.   Once the Escrow Agent is in receipt of
good and collected Investor Funds totaling at least the Minimum Amount from
Investors (excluding funds from Pennsylvania Investors, Tennessee Investors,
Ohio Investors, Alabama Investors and Texas Investors), the Escrow Agent shall
notify the Company of same in writing. Additionally, at the end of the third
business day following the Termination Date (as defined in Section 9), the
Escrow Agent shall notify the Company of the amount of the Investor Funds
received.  If the Minimum Amount has been obtained on or before the Termination
Date, the Escrow Agent shall promptly notify the Company and, upon receiving
acknowledgement of such notice and written instructions from the Company’s
President or Chief Financial Officer to disburse the Investor Funds, the Escrow
Agent shall disburse to the Company, by check or wire transfer, the funds in the
Escrow Account, except for amounts payable by the Company to the Escrow Agent
pursuant to Exhibit D to this Agreement that remain outstanding.  The Escrow
Agent agrees that funds in the Escrow Account shall not be released to the
Company until and unless the Escrow Agent receives written instructions to
release the funds from the Company’s President or Chief Financial Officer.

 

If the Minimum Amount has not been obtained prior to the Termination Date, the
Escrow Agent shall promptly following the Termination Date, but in no event more
than thirty (30) days after the Termination Date, refund to each Investor by
check, funds deposited in the Escrow Account, or shall return the instruments of
payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Investor at the address
provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9 (or the applicable substitute Form W-8 for
foreign investors), the Escrow Agent shall withhold the applicable percentage of
the earnings attributable to those Investors in accordance with IRS regulations.
Notwithstanding the foregoing, the Escrow Agent shall not be required to remit
any payments until funds represented by such payments have been collected by
Escrow Agent.

 

If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor(s), within a reasonable time not to exceed ten (10) business
days after receiving notice of the rejection, by first class United States Mail
at the address provided on the List of Investors, or at such other address as
shall be furnished to the Escrow Agent by the Investor in writing, all collected
sums paid by the Investor for Securities and received by the Escrow Agent,
together with the interest earned on such Investor Funds (determined in
accordance with the terms and conditions specified herein).

 

4.               Disbursement of Proceeds for Pennsylvania Investors.  
Notwithstanding the foregoing, proceeds from Pennsylvania Investors will not
count towards meeting the Minimum Amount for purposes of Section 3.  Proceeds
received from Pennsylvania Investors will not be released from the Pennsylvania
Escrow Account until an aggregate of $75,000,000 of gross offering proceeds have
been received by the Company (the “Pennsylvania Minimum Amount”) is
obtained.  If the Pennsylvania Minimum Amount is obtained at any time prior to
the Termination Date, the Escrow Agent shall promptly notify the Company and,
upon receiving acknowledgement of such notice and written instructions from the
Company’s President or Chief Financial Officer, the Escrow Agent shall disburse
to the Company, by check or wire transfer, the funds in the Pennsylvania Escrow
Account, except for amounts payable by the Company to the Escrow Agent pursuant
to Exhibit D to this Agreement that remain outstanding.  The Escrow Agent agrees
that funds in the Pennsylvania Escrow Account shall not be released to the
Company until and unless the Escrow Agent receives written instructions to
release the funds from the Company’s President or Chief Financial Officer.

 



3

 

 

If the Pennsylvania Minimum Amount has not been obtained prior to the
Termination Date, the Escrow Agent shall promptly refund to each Pennsylvania
Investor by check funds deposited in the Pennsylvania Escrow Account, or shall
return the instruments of payment delivered to Escrow Agent if such instruments
have not been processed for collection prior to such time, directly to each
Pennsylvania Investor at the address provided on the List of Investors. Included
in the remittance shall be a proportionate share of the income earned in the
account allocable to each Pennsylvania Investor’s investment in accordance with
the terms and conditions specified herein, except that in the case of Investors
who have not provided an executed Form W-9 or substitute Form W-9, the Escrow
Agent shall withhold the applicable percentage of the earnings attributable to
those Investors in accordance with IRS regulations. Notwithstanding the
foregoing, the Escrow Agent shall not be required to remit any payments until
funds represented by such payments have been collected by Escrow Agent.

 

If the Escrow Agent is not in receipt of evidence of subscriptions accepted on
or before the close of business on such date that is 120 days after commencement
of the Offering (the Company will notify the Escrow Agent in writing of the
commencement date of the Offering) (the “Initial Escrow Period”), and
instruments of payment dated not later than that date, for the purchase of
Securities providing for total purchase proceeds from all nonaffiliated sources
that equal or exceed the Pennsylvania Minimum Amount, the Escrow Agent shall
promptly notify the Company. Thereafter, the Company or its agents shall send to
each Pennsylvania Investor by certified mail within ten (10) calendar days after
the end of the Initial Escrow Period a notification substantially in the form of
Exhibit F.  If, pursuant to such notification, a Pennsylvania Investor requests
the return of his or her Investor Funds within ten (10) calendar days after
receipt of the notification (the “Request Period”), the Escrow Agent shall
promptly refund directly to each Pennsylvania Investor the collected funds
deposited in the Pennsylvania Escrow Account on behalf of such Pennsylvania
Investor or shall return the instruments of payment delivered, but not yet
processed for collection prior to such time, to the address provided on the List
of Investors, upon which the Escrow Agent shall be entitled to rely, together
with interest income earned as determined in accordance with the terms and
conditions specified herein (which interest shall be paid within five business
days after the first business day of the succeeding month). Notwithstanding the
above, if the Escrow Agent has not received an executed Form W-9 or substitute
Form W-9 for such Pennsylvania Investor, the Escrow Agent shall thereupon remit
an amount to such Pennsylvania Investor in accordance with the provisions
hereof, withholding the applicable percentage for backup withholding required by
the Internal Revenue Code, as then in effect, from any interest income earned on
Investor Funds (determined in accordance with the terms and conditions specified
herein) attributable to such Pennsylvania Investor. However, the Escrow Agent
shall not be required to remit such payments until the Escrow Agent has
collected funds represented by such payments. 

 

The Investor Funds of Pennsylvania Investors who do not request the return of
their Investor Funds within the Request Period shall remain in the Pennsylvania
Escrow Account for successive 120-day escrow periods (a “Successive Escrow
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth above with respect to the Initial
Escrow Period for each Successive Escrow Period until the occurrence of the
earliest of (i) the Termination Date, (ii) the receipt and acceptance by the
Company of subscriptions for the purchase of Securities with total purchase
proceeds that equal or exceed the Pennsylvania Minimum Amount and the
disbursement of the Pennsylvania Escrow Account on the terms specified herein,
and (iii) all funds held in the Pennsylvania Escrow Account having been returned
to the Pennsylvania Investors in accordance with the provisions hereof.

 

5.               Disbursement of Proceeds for Tennessee Investors.  
Notwithstanding the foregoing, proceeds from Tennessee Investors will not count
towards meeting the Minimum Amount for purposes of Section 3.  Proceeds received
from Tennessee Investors will not be released from the Tennessee Escrow Account
until an aggregate of $20,000,000 of gross offering proceeds have been received
by the Company (the “Tennessee Minimum Amount”) is obtained.  If the Tennessee
Minimum Amount is obtained at any time prior to the Termination Date, the Escrow
Agent shall promptly notify the Company and, upon receiving acknowledgement of
such notice and written instructions from the Company’s President or Chief
Financial Officer, the Escrow Agent shall disburse to the Company, by check or
wire transfer, the funds in the Tennessee Escrow Account, except for amounts
payable by the Company to the Escrow Agent pursuant to Exhibit D to this
Agreement that remain outstanding.  The Escrow Agent agrees that funds in the
Tennessee Escrow Account shall not be released to the Company until and unless
the Escrow Agent receives written instructions to release the funds from the
Company’s President or Chief Financial Officer.



4

 

 

If the Tennessee Minimum Amount has not been obtained prior to the Termination
Date, the Escrow Agent shall promptly refund to each Tennessee Investor by check
funds deposited in the Tennessee Escrow Account, or shall return the instruments
of payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Tennessee Investor at the
address provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Tennessee Investor’s investment in accordance with the terms and conditions
specified herein, except that in the case of Investors who have not provided an
executed Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the
applicable percentage of the earnings attributable to those Investors in
accordance with IRS regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by Escrow Agent. 

 

6.               Disbursement of Proceeds for Ohio Investors.   Notwithstanding
the foregoing, proceeds from Ohio Investors will not count towards meeting the
Minimum Amount for purposes of Section 3.  Proceeds received from Ohio Investors
will not be released from the Ohio Escrow Account until the Ohio Minimum Amount
is obtained.  If the Ohio Minimum Amount is obtained at any time prior to the
Termination Date, the Escrow Agent shall promptly notify the Company and, upon
receiving acknowledgement of such notice and written instructions from the
Company’s President or Chief Financial Officer, the Escrow Agent shall disburse
to the Company, by check or wire transfer, the funds in the Ohio Escrow Account,
except for amounts payable by the Company to the Escrow Agent pursuant to
Exhibit D to this Agreement that remain outstanding.  The Escrow Agent agrees
that funds in the Ohio Escrow Account shall not be released to the Company until
and unless the Escrow Agent receives written instructions to release the funds
from the Company’s President or Chief Financial Officer.

 

If the Ohio Minimum Amount has not been obtained prior to the Termination Date,
the Escrow Agent shall promptly refund to each Ohio Investor by check funds
deposited in the Ohio Escrow Account, or shall return the instruments of payment
delivered to Escrow Agent if such instruments have not been processed for
collection prior to such time, directly to each Ohio Investor at the address
provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each Ohio
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the applicable
percentage of the earnings attributable to those Investors in accordance with
IRS regulations. Notwithstanding the foregoing, the Escrow Agent shall not be
required to remit any payments until funds represented by such payments have
been collected by Escrow Agent. 

 

7.               Disbursement of Proceeds for Alabama Investors.  
Notwithstanding the foregoing, proceeds from Alabama Investors will not count
towards meeting the Minimum Amount for purposes of Section 3.  Proceeds received
from Alabama Investors will not be released from the Alabama Escrow Account
until the Alabama Minimum Amount is obtained.  If the Alabama Minimum Amount is
obtained at any time prior to the Termination Date, the Escrow Agent shall
promptly notify the Company and, upon receiving acknowledgement of such notice
and written instructions from the Company’s President or Chief Financial
Officer, the Escrow Agent shall disburse to the Company, by check or wire
transfer, the funds in the Alabama Escrow Account, except for amounts payable by
the Company to the Escrow Agent pursuant to Exhibit D to this Agreement that
remain outstanding.  The Escrow Agent agrees that funds in the Alabama Escrow
Account shall not be released to the Company until and unless the Escrow Agent
receives written instructions to release the funds from the Company’s President
or Chief Financial Officer.

 

If the Alabama Minimum Amount has not been obtained prior to the Termination
Date, the Escrow Agent shall promptly refund to each Alabama Investor by check
funds deposited in the Alabama Escrow Account, or shall return the instruments
of payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Alabama Investor at the
address provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Alabama Investor’s investment in accordance with the terms and conditions
specified herein, except that in the case of Investors who have not provided an
executed Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the
applicable percentage of the earnings attributable to those Investors in
accordance with IRS regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by Escrow Agent. 

 

8.               Disbursement of Proceeds for Texas Investors.   Notwithstanding
the foregoing, proceeds from Texas Investors will not count towards meeting the
Minimum Amount for purposes of Section 3.  Proceeds received from Texas
Investors will not be released from the Texas Escrow Account unless an aggregate
of $10,000,000 of gross offering proceeds have been received by the Company on
or prior to the close of business 60 days from the date hereof (the “Texas
Minimum Amount”).  If the Texas Minimum Amount is obtained at any time prior to
the Termination Date, the Escrow Agent shall promptly notify the Company and,
upon receiving acknowledgement of such notice and written instructions from the
Company’s President or Chief Financial Officer, the Escrow Agent shall disburse
to the Company, by check or wire transfer, the funds in the Texas Escrow
Account, except for amounts payable by the Company to the Escrow Agent pursuant
to Exhibit D to this Agreement that remain outstanding.  The Escrow Agent agrees
that funds in the Texas Escrow Account shall not be released to the Company
until and unless the Escrow Agent receives written instructions to release the
funds from the Company’s President or Chief Financial Officer. For purposes of
Texas Investors the “Termination Date” shall mean the close of business 60 days
from the date hereof.

 



5

 

 

If the Texas Minimum Amount has not been obtained prior to the Termination Date,
the Escrow Agent shall promptly refund to each Texas Investor by check funds
deposited in the Texas Escrow Account, or shall return the instruments of
payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Texas Investor at the
address provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each Texas
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the applicable
percentage of the earnings attributable to those Investors in accordance with
IRS regulations. Notwithstanding the foregoing, the Escrow Agent shall not be
required to remit any payments until funds represented by such payments have
been collected by Escrow Agent. 

 

9.               Term of Escrow. The “Termination Date” shall be the earliest
of:  (i) the close of business on August 15, 2012, the one year anniversary of
the date the Offering Document was declared effective by the Securities and
Exchange Commission; (ii) all funds held in the ARC DNAV Escrow Accounts are
distributed to the Company or to Investors pursuant to Section 3, for
Pennsylvania Investors, Section 4, for Tennessee Investors, Section 5, for Ohio
Investors, Section 6, for Alabama Investors, Section 7 and for Texas Investors,
Section 8 and the Company has informed the Escrow Agent in writing to close each
of the ARC DNAV Escrow Accounts; (iii) the date the Escrow Agent receives
written notice from the Company that it is abandoning the sale of the
Securities; and (iv) the date the Escrow Agent receives notice from the
Securities and Exchange Commission or any other federal or state regulatory
authority that a stop or similar order has been issued with respect to the
Offering Document and has remained in effect for at least twenty (20)
days.  After the Termination Date the Company and its agents shall not deposit,
and the Escrow Agent shall not accept, any additional amounts representing
payments by prospective Investors.

 

10.               Duty and Liability of the Escrow Agent. The sole duty of the
Escrow Agent shall be to receive Investor Funds and hold them subject to
release, in accordance herewith, and the Escrow Agent shall be under no duty to
determine whether the Company or the Dealer Manager is complying with
requirements of this Agreement, the Offering or applicable securities or other
laws in tendering the Investor Funds to the Escrow Agent. No other agreement
entered into between the parties, or any of them, shall be considered as adopted
or binding, in whole or in part, upon the Escrow Agent notwithstanding that any
such other agreement may be referred to herein or deposited with the Escrow
Agent or the Escrow Agent may have knowledge thereof, including specifically but
without limitation any Offering Documents (including the subscription agreement
and exhibits thereto), and the Escrow Agent’s rights and responsibilities shall
be governed solely by this Agreement.  The Escrow Agent shall not be responsible
for or be required to enforce any of the terms or conditions of any Offering
Document (including the subscription agreement and exhibits thereto) or other
agreement between the Company and any other party.  The Escrow Agent may
conclusively rely upon and shall be protected in acting upon any statement,
certificate, notice, request, consent, order or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement.
Concurrent with the execution of this Agreement, the Company and the Dealer
Manager shall deliver to the Escrow Agent an authorized signers form in the
forms of Exhibit C and Exhibit C-1 to this Agreement.  The Escrow Agent shall be
under no obligation to institute or defend any action, suit or proceeding in
connection with this Agreement unless first indemnified to its
satisfaction.  The Escrow Agent may consult counsel of its own choice with
respect to any question arising under this Agreement and the Escrow Agent shall
not be liable for any action taken or omitted in good faith upon advice of such
counsel.  The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith except to the extent that a court of competent jurisdiction
determines that the Escrow Agent’s gross negligence or willful misconduct was
the primary cause of loss. The Escrow Agent is acting solely as escrow agent
hereunder and owes no duties, covenants or obligations, fiduciary or otherwise,
to any other person by reason of this Agreement, except as otherwise stated
herein, and no implied duties, covenants or obligations, fiduciary or otherwise,
shall be read into this Agreement against the Escrow Agent.  If any disagreement
between any of the parties to this Agreement, or between any of them and any
other person, including any Investor, resulting in adverse claims or demands
being made in connection with the matters covered by this Agreement, or if the
Escrow Agent is in doubt as to what action it should take hereunder, the Escrow
Agent may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any person for its failure or refusal
to act, and the Escrow Agent shall be entitled to continue so to refrain from
acting until (i) the rights of all interested parties shall have been fully and
finally adjudicated by a court of competent jurisdiction, or (ii) all
differences shall have been adjudged and all doubt resolved by agreement among
all of the interested persons, and the Escrow Agent shall have been notified
thereof in writing signed by all such persons. Notwithstanding the foregoing,
the Escrow Agent may in its discretion obey the order, judgment, decree or levy
of any court, whether with or without jurisdiction and the Escrow Agent is
hereby authorized in its sole discretion to comply with and obey any such
orders, judgments, decrees or levies.  If any controversy should arise with
respect to this Agreement the Escrow Agent shall have the right, at its option,
to institute an interpleader action in any court of competent jurisdiction to
determine the rights of the parties.  IN NO EVENT SHALL THE ESCROW AGENT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.  The parties agree that
the Escrow Agent has no role in the preparation of the Offering Documents
(including the subscription agreement and exhibits thereto) and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom.  The Escrow Agent shall have no obligation, duty or
liability with respect to compliance with any federal or state securities,
disclosure or tax laws concerning the Offering Documents (including the
subscription agreement and exhibits thereto) or the issuance, offering or sale
of the Securities.  The Escrow Agent shall have no duty or obligation to monitor
the application and use of the Investor Funds once transferred to the Company,
that being the sole obligation and responsibility of the Company. 

 



6

 

 

11.               Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit D, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if the conditions for the disbursement of funds under this Agreement are
not fulfilled, or the Escrow Agent renders any material service not contemplated
in this Agreement, or there is any assignment of interest in the subject matter
of this Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation pertaining to this Agreement, or the subject matter hereof, then the
Escrow Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney’s fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company.  The Company’s obligations under this Section 9
shall survive the resignation or removal of the Escrow Agent and the assignment
or termination of this Agreement. 

 

12.               Investment of Investor Funds. The Investor Funds shall be
deposited in the ARC DNAV Escrow Accounts in accordance with Section 3, for
Pennsylvania Investors, Section 4, Tennessee Investors, Section 5, Ohio
Investors, Section 6, Alabama Investors, Section 7 and Texas Investors, Section
8.  The Escrow Agent is hereby directed to invest all funds received under this
Agreement, including principal and interest in, the UMB Bank Money Market
Deposit Account, as directed in writing in the form of Exhibit E to this
Agreement.  The Escrow Agent shall invest the Investor Funds in alternative
investments in accordance with written instructions as may from time to time be
provided to the Escrow Agent and signed by the Company.  In the absence of
written investment instructions from the Company to the contrary, the Escrow
Agent is hereby directed to invest the Investor Funds in the UMB Bank Money
Market Deposit Account.   Notwithstanding the foregoing, Investor Funds shall
not be invested in anything other than “Short Term Investments” in compliance
with Rule 15c2-4 of the Securities Exchange Act of 1934, as amended.  The
following are not permissible investments:  (a) money market mutual funds; (b)
corporate debt or equity securities; (c) repurchase agreements; (d) banker’s
acceptance; (e) commercial paper; and (f) municipal securities.  Any interest
received by the Escrow Agent with respect to the Investor Funds, including
reinvested interest shall become part of the Investor Funds, and shall be
disbursed pursuant to Section 3, for Pennsylvania Investors, Section 4,
Tennessee Investors, Section 5, and Texas Investors, Section 6.

 

The Escrow Agent shall be entitled to sell or redeem any such investments as
necessary to make any payments or distributions required under this
Agreement.  The Escrow Agent shall have no responsibility or liability for any
loss which may result from any investment made pursuant to this Agreement, or
for any loss resulting from the sale of such investment.  The parties
acknowledge that the Escrow Agent is not providing investment supervision,
recommendations, or advice.

 

The Company on the date of this Agreement shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 (or substitute Form W-9 or W-8) and other forms and documents that the
Escrow Agent may reasonably request, including without limitation a tax form for
each Investor.  The Company understands that if such tax reporting documentation
is not so certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, to withhold a portion of any interest
or other income earned on the Investor Funds pursuant to this Agreement.  For
tax reporting purposes, all interest and other income from investment of the
Investor Funds shall, as of the end of each calendar year and to the extent
required by the Internal Revenue Service, be reported as having been earned by
the party to whom such interest or other income is distributed, in the year in
which it is distributed.

 



7

 

 

The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any taxes, additions for late payment, interest, penalties and other
expenses that may be assessed against the Escrow Agent on or with respect to any
payment or other activities under this Agreement unless any such tax, addition
for late payment, interest, penalties and other expenses shall be determined by
a court of competent jurisdiction to have been caused by the Escrow Agent’s
gross negligence or willful misconduct.  The terms of this Section shall survive
the termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

13.            Notices.   All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) on the date of service if served personally on the
party to whom notice is to be given, (b) on the day of transmission if sent by
facsimile/email transmission bearing an authorized signature to the facsimile
number/email address given below, and written confirmation of receipt is
obtained promptly after completion of transmission, (c) on the day after
delivery to Federal Express or similar overnight courier or the Express Mail
service maintained by the United States Postal Service, or (d) on the fifth day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, and properly addressed,
return receipt requested, to the party as follows: 

 

If to the Company:

 

405 Park Avenue, 15th Floor

New York, New York 10022

Fax: (212) 421-5799

Attention:  Edward M. Weil, Jr., President, Chief Operating Officer, Treasurer
and Secretary

Attention:  Brian S. Block, Executive Vice President and Chief Financial Officer

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York10036

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

Attention:  Steven Fishman, Esq.

 

If to the Dealer Manager:

 

Realty Capital Securities, LLC

Three Copley Place

Suite 3300

Boston, MA02116

Attention:  Louisa Quarto, President

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York10036

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

 

and:

 

American Realty Capital Daily Net Asset Value Trust, Inc.

405 Park Avenue, 15th Floor

New York, New York10022

Fax: (212) 421-5799

Attention:  Edward M. Weil, Jr., President, Chief Operating Officer, Treasurer
and Secretary

Attention:  Brian S. Block, Executive Vice President and Chief Financial
Officer 

 



8

 

 

If to Escrow Agent:

 

UMB Bank, N.A.

1010 Grand Blvd., 4thFloor

Mail Stop: 1020409

Kansas City, Missouri 64106

Attention:  Lara Stevens, Corporate Trust

Telephone: (816) 860-3017

Facsimile: (816) 860-3029

 

Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.

 

14.            Indemnification of Escrow Agent. The Company and the Dealer
Manager hereby jointly and severally indemnify, defend and hold harmless the
Escrow Agent from and against, any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees and expenses,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Agreement or any transaction to which this Agreement relates unless
such loss, liability, cost, damage or expense is finally determined by a court
of competent jurisdiction to have been primarily caused by the willful
misconduct of the Escrow Agent.  The terms of this Section shall survive the
termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

15.            Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.  Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance any further act.

 

16.            Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

 

17.            Severability. If any part of this Agreement is declared by any
court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect. 

 

18.             Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties, or conditions
hereof may be waived, only by a written instrument executed by the parties
hereto, or in the case of a waiver, by the party waiving compliance. Any waiver
by any party of any condition, or of the breach of any provision, term,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement.  The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.

 

19.             Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the escrow
contemplated hereby and supersedes and replaces all prior and contemporaneous
agreements and understandings, oral or written, with regard to such escrow.

 

20.             Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

21.             Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

 



9

 

 

22.             Resignation. The Escrow Agent may resign upon 30 days’ advance
written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.

 

22.             References to Escrow Agent.   Other than the Offering Document
(including the subscription agreement and exhibits thereto) and any amendments
thereof or supplements thereto, no printed or other matter in any language
(including, without limitation, notices, reports and promotional material) which
mentions the Escrow Agent’s name or the rights, powers, or duties of the Escrow
Agent shall be issued by the Company or the Dealer Manager, or on the Company’s
or the Dealer Manager’s behalf, unless the Escrow Agent shall first have given
its specific written consent thereto.  Notwithstanding the foregoing, any
amendment or supplement to the Offering Document (including the subscription
agreement and exhibits thereto) that revises, alters, modifies, changes or adds
to the description of the Escrow Agent or its rights, powers or duties hereunder
shall not be issued by the Company or the Dealer Manager, or on the Company’s or
Dealer Manager’s behalf, unless the Escrow Agent has first given specific
written consent thereto.

 

23.            Patriot Act Compliance; OFAC Search Duties. The Company shall
provide to Escrow Agent upon the execution of this Agreement any documentation
requested and any information reasonably requested by the Escrow Agent to comply
with the USA Patriot Act of 2001, as amended from time to time. The Escrow
Agent, or its agent, shall complete an OFAC search, in compliance with its
policy and procedures, of each subscription check and shall inform the Company
if a subscription check fails the OFAC search.

 

[Signature page follows]

 



10

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Escrow Agreement to be executed the date and year first set forth above.

 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.

 

By:   /s/ Nicholas S. Schorsch     Name:  Nicholas S. Schorsch     Title:  Chief
Executive Officer  

 

REALTY CAPITAL SECURITIES, LLC

 

By:   /s/ Louisa Quarto     Name:  Louisa Quarto     Title: President  

 

UMB BANK, N.A., as Escrow Agent

 

By:   /s/ Randy S. McPhail     Name:   Randy S. McPhail     Title: Senior Vice
President  

 



 

 

 

Exhibit A

 

Copy of Offering Document

 



 

 

 

Exhibit B

 

List of Investors

 

Pursuant to the Amended and Restated Escrow Agreement dated as of August 1,
2012, among Realty Capital Securities, LLC, American Realty Capital Daily Net
Asset Value Trust, Inc. (the “Company”), and UMB Bank, N.A. (the “Escrow
Agent”), the Company hereby certifies that the following Investors have paid
money for the purchase of shares of the Company’s common stock, par value $0.01
(“Securities”), and the money has been deposited with the Escrow Agent:

 

1.Name of Investor

Address

Tax Identification Number

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Tennessee (Yes or No)?

Is Investor a resident of Texas (Yes or No)?

 

2.Name of Investor

Address

Tax Identification Number

Amount of Securities subscribed for

Amount of money paid and deposited with Escrow Agent

Is Investor a resident of Pennsylvania (Yes or No)?

Is Investor a resident of Tennessee (Yes or No)?

Is Investor a resident of Texas (Yes or No)?

 

 

Dated:      

 

REALTY CAPITAL SECURITIES, LLC

 

By:      Name:  Louisa Quarto   Title: President

 



 

 

 

Exhibit C

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of American
Realty Capital Daily Net Asset Value Trust, Inc. and are authorized to initiate
and approve transactions of all types for the above-mentioned account on behalf
of American Realty Capital Daily Net Asset Value Trust, Inc. , Inc.

 

Name/Title Specimen Signature     Nicholas S. Schorsch   Chief Executive Officer
Signature     Edward M. Weil, Jr.   President, Chief Operating Officer,
Treasurer and Secretary Signature     Brian Block   Executive Vice President and
Chief Financial Signature Officer      

 



 

 

 

Exhibit C-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Realty
Capital Securities, LLC and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Realty Capital
Securities, LLC

 

Name/Title Specimen Signature     Louisa Quarto   President Signature     Kamal
Jafarnia   Executive Vice President and Chief Compliance Signature Officer  



 

 

 

Exhibit D

ESCROW FEES AND EXPENSES

 



Acceptance Fee   Review escrow agreement, establish account $3,000 DST Agency
Engagement (if applicable) $250     Annual Fees   Annual Escrow Agent $2,500 BAI
Files $50 per month Outgoing Wire Transfer $15 each Daily Recon File to Transfer
Agent $2.50 per Bus Day Web Exchange Access $15 per month Overnight
Delivery/Mailings $16.50 each IRS Tax Reporting $10 per 1099

 

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

Acceptance fee and first year Annual Escrow Agent fee will be payable at the
initiation of the escrow. Thereafter, the Annual Escrow Agent fees will be
billed in advance and transactional fees will be billed in arrears. Other fees
and expenses will be billed as incurred.

 



 

 

 

Exhibit E

 

Agency and Custody Account Direction

For Cash Balances

UMB Bank Money Market Deposit Accounts

 

Direction to use the following UMB Bank Money Market Deposit Accounts for Cash
Balances for the escrow account (the “Account”) created under the Escrow
Agreement to which this Exhibit E is attached.

 

You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of UMB Bank, N.A. (“Bank”):

 

UMB Bank Money Market Deposit Account (“MMDA”)

 

We acknowledge that we have full power to direct investments in the Account.

 

We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by written notice to you.

 

  American Realty Capital Daily Net Asset Value Trust, Inc.       By:       
Signature                 Date

 



 

 

 

Exhibit F

 

[Form of Notice to Pennsylvania Investors]

 

You have tendered a subscription to purchase shares of common stock of American
Realty Capital Daily Net Asset Value Trust, Inc. (the “Company”). Your
subscription is currently being held in escrow.  The guidelines of the
Pennsylvania Securities Commission do not permit the Company to accept
subscriptions from Pennsylvania residents until an aggregate of $75,000,000 of
gross offering proceeds have been received by the Company. The Pennsylvania
guidelines provide that until this minimum amount of offering proceeds is
received by the Company, every 120 days during the offering period Pennsylvania
Investors may request that their subscription be returned.  If you wish to
continue your subscription in escrow until the Pennsylvania minimum subscription
amount is received, nothing further is required.

 

If you wish to terminate your subscription for the Company’s common stock and
have your subscription returned please so indicate below, sign, date, and return
to the Escrow Agent, UMB Bank, N.A. at 1010 Grand Blvd., 4th Floor, Mail Stop:
1020409, Kansas City, Missouri 64106, Attn:  Lara Stevens, Corporate Trust.

 

I hereby terminate my prior subscription to purchase shares of common stock of
American Realty Capital Daily Net Asset Value Trust, Inc. and request the return
of my subscription funds.  I certify to American Realty Capital Daily Net Asset
Value Trust, Inc. that I am a resident of Pennsylvania.

 

  Signature:                  Name:       (please print)         Date:  

 

Please send the subscription refund to:

                           

 



 

 